Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a first action on the merits of application 17/112181, claims 1-20 are pending.

Priority
Applicant claim to priority to provisional applications 62/946156 filed 12/10/2019 and 63/091794 filed 10/14/2020 is acknowledged.

Information Disclosure Statement
Applicant IDS filed 01/14/2021 and 08/11/2021 have been considered.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “24” has been used to designate two different parts in Figures 2 A-D and 3 A-D, it appears from the specification that one denotes the input hub, it is unclear what the part the other 24 is designating but examiner notes in paragraph 0042 that it might be the support ring as the callout 40 is not in Figures 2 A-D.  Also in Figures 4A-D the callout “34” is used twice for different parts.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 

Specification
The disclosure is objected to because of the following informalities: In paragraph 0042 the “support ring 40” is not called out in the Figures and it is unclear what this structure is.  
In paragraph 0050, line 4, it is unclear what “step 46” refers to, if there is a step it should be called out in the drawings.
Appropriate correction is required.

Claim Objections
Claim 10 is objected to because of the following informalities:  For clarity the “clutch engagement member” of claim 10 should be ‘the clutch engagement component’ as in claims 1 and 6.
  Appropriate correction is required.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 14 is rejected under 35 U.S.C. 102(a)1 as being anticipated by Mordukhovich 2014/0318918.

Regarding claim 14 Mordukhovich shows: A shifting assembly (Fig 2) for selectively rotationally coupling an input member 12 and an output member 16, with a disconnect 28 coupled to the input member, said shifting assembly comprising; 
an input hub 30 configured to be coupled to the input member, and having a disconnectable component 34 configured to be coupled to the disconnect 28 and extending along an axis, with said disconnectable component configured to be selectively engaged by the disconnect 28, and with said input hub having a clutch engagement component 18 extending radially away from said axis; 
a plurality of clutch plates (40, 42, paragraph 0035) coupled to said clutch engagement component of said input hub with said plurality of clutch plates moveable between an engaged position where said plurality of clutch plates are engaged with one another, and a disengaged position (Fig 2) where said plurality of clutch plates are disengaged from one another; 
a biasing member 48 coupled to said plurality of clutch plates to bias said plurality of clutch plates toward said engaged position; 

a clutch plate carrier 40 coupled to said plurality of clutch plates and to said output member 16 to transmit torque from said clutch engagement component 18 of said input hub through said plurality of clutch plates and said clutch plate carrier to said output member.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 10, 12-13 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mordukhovich 2014/0318918 Figure 2 in view of Figure 3.

.
Regarding claim 1 Mordukhovich shows:  A shifting system for a vehicle transmission comprising; 

a disconnect 28 coupled to said input member and not moveable between a first disconnect position and a second disconnect position; 
an output member 16 spaced (by bearings) from said input member, said output member selectively rotatable with said input member about said axis; and 
a shifting assembly (Fig 2) to selectively rotationally couple said input member and said output member, said shifting assembly comprising; 
an input hub 30 coupled to said input member (when disconnect in engaged as is the case in applicant), with said input hub having a disconnectable component 34 engageable with said disconnect 28 and extending along said axis, where said disconnectable component 34 of said input hub is disengaged (Fig 2) from said disconnect when said disconnect is in said first disconnect position and where said disconnectable component of said input hub is engaged with said disconnect when said disconnect is in said second disconnect position (paragraphs 0029 and 0037), and with said input hub having a clutch engagement component 18 extending radially away from said axis; 
a plurality of clutch plates (40,42 paragraph 0035) coupled to said clutch engagement component of said input hub, with said plurality of clutch plates moveable between an engaged position (paragraph 0038) where said plurality of clutch plates are engaged with one another, and a disengaged position (Fig 3) where said plurality of clutch plates are disengaged from one another; 

an apply plate (@26) coupled to said biasing member, with said apply plate moveable between a first plate position where said plurality of clutch plates are in said engaged position, and a second plate position (Fig 2) where said apply plate is engaged with said biasing member and said plurality of clutch plates are in said disengaged position; and 
a clutch plate carrier 40 coupled to said plurality of clutch plates and to said output member 16 to transmit torque from said clutch engagement component of said input hub through said plurality of clutch plates and said clutch plate carrier to said output member.
In Mordukhovich the disconnect 28 coupled to said input member is not moveable between a first disconnect position and a second disconnect position as the mating element 30 is the one that moves with actuator 36.  However it would have been obvious to place the actuator 36 of Figure 2 on disconnect 28 instead of 30 as shown in Fig 2, this being a mere reversal of parts and suggested in Fig 3 that shows actuators can be repositioned, in this case the operational result of engaging components 28 and 30 would be the same. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to move the actuator of Mordukhovich from hub 30 to disconnect 28 this being a mere reversal of parts with the operational result being the same.
Examiner further notes that in Figure 3 corresponding disconnect 128 moves (with spring 139) from an engaged to a disengaged position.  



Regarding claim 3 further comprising a first actuator 36 (as modified) coupled to said disconnect 28 to move said disconnect from said first disconnect position to said second disconnect position independent of said apply plate, and a second actuator 46 coupled to said apply plate (at 26) to move said apply plate from said first plate position to said second plate position independent of said disconnect.

Regarding claim 4 said input member 12 is rotationally coupled to said output member when said disconnect is in said second disconnect position (engaged) and said apply plate is in said first plate position (engaged) Paragraph 0037-0038.

Regarding claim 5 said input member 12 is rotationally decoupled from said output member 16 when said disconnect is in said first disconnect position (disengaged) and/or when said apply plate is in said second plate position (disengaged).

Regarding claim 6 wherein said disconnectable component 34 of said input hub and said clutch engagement component 18 of said input hub are integral with one another (when modified, reversed, 30 and 34 would be fixed on 18 as 28 is fixed on 12 in Fig 2).




Regarding claim 12 said output member 16 is spaced from said input member 12 along said axis. (at the bearing connection)   Examiner notes that this wording does not mean the shafts are axially spaced, just that they are spaced somewhere along said axis.

Regarding claim 13 said output member 16 is radially spaced from and disposed about said input member 12. (at bearing connection)

Regarding claim 18 Mordukhovich shows: A method of operating a shifting system, the shifting system comprising an input member 12 extending along an axis (dashed line Fig 2) between a first end and a second end spaced from the first end, with the input member rotatable about the axis, a disconnect 28 coupled to the input member, an output member 16 spaced (by bearings) from the input member along the axis, the output member selectively rotatable with the input member about the axis; and a shifting assembly (Fig 2) to selectively rotationally couple the input member and the output member, the shifting assembly comprising; an input hub 30 coupled to the input member, with the input hub having a disconnectable component 34 coupled to the disconnect and extending along the axis, and with the input hub having a clutch engagement component 18 extending radially away from the axis; a plurality of clutch 
disengaging the plurality of clutch plates by moving the apply plate from the first plate position where the plurality of clutch plates are in an engaged position where the plurality of clutch plates are engaged with one another, to the second plate position (Fig 2) where the apply plate is engaged with the biasing member 48 and the plurality of clutch plates are in a disengaged position where the plurality of clutch plates are disengaged from one another (paragraph 0037); 
engaging the disconnect 28 by moving the clutch hub 30 from a first disconnect position where the disconnectable component of the input hub is disengaged (Fig 2) from the disconnect to a second disconnect position where the disconnectable component of the input hub is engaged with the disconnect when the disconnect is in the second disconnect position (Paragraph 0038), and 
reengaging the plurality of clutch plates by moving the apply plate (@26) from the second plate position where the plurality of clutch plates is in the disengaged position to the first plate position where the plurality of clutch plates is in the engaged position.

not moveable between a first disconnect position and a second disconnect position as the mating element, clutch hub 30 is the one that moves with actuator 36.   However,  it would have been obvious to place the actuator 36 of Figure 2 on disconnect 28 instead of 30 as shown in Fig 2, this being a mere reversal of parts and suggested in Fig 3 that shows actuators can be repositioned.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to move the actuator 36 of Mordukhovich from hub 30 to disconnect 28 this being a mere reversal of parts with the operational result being the same.

Regarding claim 19 the step of disengaging the plurality of clutch plates (40, 42 paragraph 0035) precedes the step of engaging the disconnect 28 to prevent the input member and the output member from rotationally coupling through the disconnect.  (Fig 2 shows the disengaging has preceded and the step of engaging the disconnect will occur next and this will prevent the output member 16 from rotationally coupling through the disconnect as claimed.  paragraph 0037)

Regarding claim 20 the step of engaging the disconnect precedes the step of reengaging the plurality of clutch plates to allow the input member and the output member to rotationally couple smoothly through the engagement of the plurality of clutch plates. (paragraphs 0037, 0038)



Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Mordukhovich 2014/0318918 as applied to claim 14.

Regarding claim 15 In Mordukhovich said disconnectable component 34 of said input hub and said clutch engagement component 18 of said input hub are NOT integral with one another.   34 can move axially along 18, however,  if Mordukhovich is modified (actuators can be moved as in Fig 3) as in the treatment of claim 1: In Mordukhovich the disconnect 28 coupled to said input member becomes movable between a first disconnect position and a second disconnect position and the mating element 30 is the integral with 18 (that is to say it does not move relative to 18).   It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to reverse the actuator position of Mordukhovich such that the input hub 30 of Mordukhovich would be integral (fixed) with the clutch engagement component 18 this being a mere reversal of parts that gives the same operational result.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mordukhovich 2014/0318918 as applied to claims 1 and 14 above and further in view of Ellenberger FR2604228 (translation attached).

Regarding claims 8 and 17, in Mordukhovich there is no support ring between the biasing member 48 and said clutch engagement component 18.   However in a clutch arrangement with friction clutch 2 and disconnect 15 Ellenberger shows a shifting 

Regarding claim 11 in Mordukhovich the springs appears to be coil springs, however in a  clutch arrangement with friction clutch 2 and disconnect 15 Ellenberger shows a Bellville spring 8.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to replace the coil spring biasing member of Mordukhovich with a Belleville spring as taught in Ellenberger as these are well known alternative springs to use in clutch arrangements.

Allowable Subject Matter
Claims 7, 9 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK ALAN MANLEY whose telephone number is (313)446-4855.  The examiner can normally be reached on Mon-Wed 6am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK A MANLEY/Primary Examiner, Art Unit 3659